Case 6:20-cv-06112-RTD-BAB Document 35               Filed 05/25/21 Page 1 of 2 PageID #: 105




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 HOT SPRINGS DIVISION


  THOMAS TERRAIL NOLEN                                                                PLAINTIFF

  v.                                   Civil No. 6:20-CV-06112

  OFFICER JEREMY LEDBETTER,                                                       DEFENDANTS
  OFFICER CHAD LEDBETTER and
  PAROLE OFFICER DANNY MARSTT

                                              ORDER

        This is a civil rights action filed by the Plaintiff pursuant to 42 U.S.C. § 1983. Plaintiff

 proceeds pro se and in forma pauperis. Currently before the Court are Plaintiff’s Motion for

 Subpoena and Criminal Charges. (ECF No. 32).

        Plaintiff filed his Complaint on October 1, 2020. (ECF No. 1). On March 2, 2021, the

 summons sent to Defendants Chad and Jeremy Ledbetter were returned unexecuted, stating that

 the officers no longer worked for the Malvern Police Department, and there was no last-known

 address on file for either Defendant. (ECF No. 20). On March 3, 2021, the Court entered an Order

 directing Plaintiff to provide addresses for proper service on these Defendants. (ECF No. 22). On

 March 12, 2021, Plaintiff provided several possible addresses for these Defendants. (ECF No. 25).

 On March 16, 2021, the Court entered an Order directing service to the Hot Spring County

 Sheriff’s Office. (ECF No. 26). To date, service is still in progress; neither summons has been

 returned as either executed or unexecuted.

        Plaintiff filed his Motion on May 14, 2021. (ECF No. 32). Plaintiff asks that the Court

 issue subpoenas requiring an Answer from Jeremy and Chad Ledbetter, as well as the address of

 counsel for these Defendants. (Id. at 1). These subpoena requests are improper. As these

 Defendants have not yet been served, an Answer is not yet required. Fed. R. Civ. P. 4, 12. What

                                                 1
Case 6:20-cv-06112-RTD-BAB Document 35                 Filed 05/25/21 Page 2 of 2 PageID #: 106




 counsel Defendants might elect to use for representation once served is unknown to the Court. If

 service is successful, the Federal Rules of Civil Procedure dictate the requirement and timing of

 the Answer.

         Plaintiff similarly asks the Court to issue subpoenas for Answers and the address of counsel

 for his John Doe Officers. (Id. at 2). The Court cannot issue subpoenas to unknown persons.

 Instead, as Plaintiff was instructed in his Prisoner Litigation Guide, he must use the discovery

 process in this case to identify these parties.

         Plaintiff also requests that criminal charges be brought against Defendants Chad and

 Jeremy Ledbetter for failing to make themselves available to be served by the United States

 Marshal Service. (Id. at 1). There is no federal criminal liability for not voluntarily agreeing to

 service of civil process. Pursuant to the Federal Rules of Civil Procedure, once valid service on a

 party is achieved, the appropriate sanction for a failure to plead or otherwise defend is default

 judgment. Fed. R. Civ. P. 55.

         The Motion at issue is frivolous as it has no basis in the law or rules of this Court. The

 Court declines to impose sanctions at this time. Plaintiff is cautioned that future frivolous motions

 or pleadings may result in sanctions, including dismissal of some or all of his claims.

         Accordingly, Plaintiff’s Motions for Subpoena and Criminal Charges (ECF No. 32) are

 DENIED. Plaintiff is ADVISED that a pro se litigant is not excused from complying with

 substantive and procedural law. Burgs v. Sissel, 745 F.2d 526, 528 (8th Cir. 1984).

         IT IS SO ORDERED this 25th day of May 2021.

                                                       /s/   Barry A. Bryant
                                                       HON. BARRY A. BRYANT
                                                       UNITED STATES MAGISTRATE JUDGE




                                                   2
